DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. The claim(s) recite(s):
Collecting data from sensors
Processing data from sensors
Displaying data in one or more views
Wireless transmission of data
Sampling time intervals
Relative motion analysis based on an anchor point
Generation of different views
The collection and processing of data are directed towards data based on a user or athletes body positions.  The collection of data is referenced against a model or preferred set of data points.  This process is similar to the observation of a coach or other trainer watching an athlete perform a movement and providing feedback based on the desired movement and the user’s actual movement.  This is a form of observation, evaluation and judgement which are abstract ideas.  The calculation of relative motion parameters based on an anchor or central point is mathematical calculations which is an abstract idea.


This judicial exception is not integrated into a practical application because the additional claim limitations are directed towards extra and post solution activity.  The utilization of data to generate different views is post solution activity.  Transmission of data wirelessly, the use of a sampling reference time interval and the use of an anchor points for movement calculations are extra-solution activity which do not place the abstract ideas into a practical application.  The use of a controller, sensors and display are generically recited.  These components do not provide an improvement to the functioning of the technology field/computer.  The claims generally link the use of the judicial exception to a technological environment while reciting extra and post solution activity in addition to the judicial exceptions.  As such, the abstract idea is not seen to be integrated into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above the additional claim elements are directed towards extra and post solution activity.  The claimed embodiment(s) are not seen to add specific limitations other than what is well-understood, routine and conventional activity in the field.  The additional claim elements simply append well-understood, routine, conventional activities previously known in the industry which are specified at a high level of generality to the judicial exception.  The sensors are recited generically, the processing of kinematic/motion data from sensors into a viewable formant is routine and well understood, the specifics of how the data is displayed is post solution activity, the transmission of data, use of a sampling rate and motion analysis through an anchor point are extra solution activity that are routine and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such Graham v. John Deere Co. and completed in the interest of brevity.


Claims 1-3, 9-10, 5, 7-8, 11-13, 19-20, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berme (US 9,414,784 B1) in view of Thielen (US 2018/0374383 A1) and Mann (US 2005/0196737 A1).

	Regarding claims 1 and 11, Berme teaches a system and method for tracking and displaying motions (See Abstract) which is inclusive of an athlete.  The system collects data through a plurality of sensors (See 8:40+, Figure 3, 4) which are attached to various parts of the users body.  Berme also teaches a display (See 76b).  Thielen teaches a controller which generates one or more views of the user’s motion from the data from a plurality of sensors (See [0032+], Figure 11).  Mann teaches displaying one or more views of the athlete’s body (See [0044+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Berme with the teaching of Thielen to provide flexible real-time feedback to a user (See [0032+]) and the teaching of Mann to properly analyze a golf swing (or other user motion) (See [0055+]).

	Regarding claims 8 and 18, Berme teaches toggle-able views of the movements from different angles (See 13:7+, which speaks of buttons or inputs for different mode selections etc…  The examiner considers this selection ability to be inclusive of different 

Regarding claims 2, 5, 10, 12, 15 and 20, Thielen teaches:
(Claims 2 and 12)  a controller with one or more reference views that included desired movement and actual movements of the user/athletes body (See [0078+]).
(Claim 5 and 15)  the time interval for the sensor sampling and the transmission of the data (See [0043+]).
(Claim 10 and 20) reference view superimposition of the user’s body in a same area of the display showing deviations as claimed (See [0078+]).
	It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Berme with the teaching of Thielen to provide flexible real-time feedback to a user (See [0032+]).

	Regarding claims 7, 9, 17 and 19, Mann teaches, 
(Claim 7 and 17)  one or more views generated from different angles or perspectives (See [0044+]).
(Claim 9 and 19)  display area with the two different views of the users movements as claimed  (See [0044+]).
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Berme with the teaching of Mann to properly analyze a golf swing (or other user motion) (See [0055+]).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berme (US 9,414,784 B1) in view of Thielen (US 2018/0374383 A1), Mann (US 2005/0196737 A1) and Wrigg (US 2018/0173797 A1).

	Regarding claim 4 and 14, Wrigg teaches a suit with sensors built in which is worn by a user/athlete.  (See [0364+])  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Berme with the teaching of Wrigg to provide for similar forms of analysis through the motion capture system.  The standard suit will allow for similar relative locations of the sensors making the analysis similar amongst different users (See [0364+]).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berme (US 9,414,784 B1) in view of Thielen (US 2018/0374383 A1), Mann (US 2005/0196737 A1) McTeigue (US 5,372,365 A).

	Regarding claim 6 and 16, McTeigue teaches the anchor point or central point on the user’s body through the fixed point wherein positions of the sensors are determined through the relationship of the sensor orientation to the fixed point.  (See 8:23+)  A person of ordinary skill in the art would realize that a fixed point is inclusive of a central or anchor point.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Berme with the teaching of McTeigue to help monitor the way in which the user changes the position of a part of his body (See 8:23+)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711